DETAILED ACTION
The instant application having application No 15/418140 filed on 09/20/2019 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 is incorporated into the independent claim 1.
Claim 28 would be allowable if (i) claim 32 or 35 or 38 is incorporated into the independent claim 28.
The claims 5, 32, 35 and 38 are have the conditional limitation “if the informationof the terminal device” and “if the physical layer identifier”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 1-4, 9, 28-31, 34 and 36-37 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by LIANG et al. (US 20190313364, Oct. 10, 2019).

Regarding Claim 1, LIANG discloses a method of communication, comprising receiving, by a terminal device (page 3, par (0042), line 1-5, receiving, by a UE (wherein UE is a terminal device)), 
a first message sent by an access network device(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)); 
and determining, by the terminal device, a paging type according to the first message (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).

Regarding Claim 2, LIANG discloses the first message is a paging message or a media access control (MAC) layer message(page 1, par (0005), line 1-5, Packet Data Convergence Protocol (PDCP)/Radio Link Control (RLC)/Media Access Control (MAC) layer; the transmission and reception of data between the UE and the network).
Claim 3, LIANG discloses the paging type is access network paging or core network paging (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 4, LIANG discloses the determining, by the terminal device, the paging type according to the first message, comprises determining, by the terminal device, the paging type according to information of the terminal device comprised in the first message (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
7-8. (Cancelled)
Regarding Claim 9, LIANG discloses the information of the terminal device is configured for the terminal device by the access network device or a core network device, or the information of the terminal device is configured according to a protocol (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
10-27. (Cancelled)
Regarding Claim 28, LIANG discloses a terminal device(page 3, par (0042), line 1-5, receiving, by a UE (wherein UE is a terminal device)), comprising an input interface and a processor, wherein the input interface is used for receiving (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) a first message sent by an access network device(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)); and the processor is used for determining a paging type according to the first message(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 29, LIANG discloses the first message is a paging message or a media access control (MAC) layer message(page 1, par (0005), line 1-5, Packet Data Convergence Protocol (PDCP)/Radio Link Control (RLC)/Media Access Control (MAC) layer; the transmission and reception of data between the UE and the network).
Claim 30, LIANG discloses the paging type is an access network paging or a core network paging (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 31, LIANG discloses the processor is used for determining the paging type according to information of the terminal device comprised in the first message(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network)).
Regarding Claim 34, LIANG discloses the information of the terminal device is a physical layer identifier, and the processor is determining the paging type according to the physical layer identifier comprised in the first message (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network, (0005), line 1-5, Packet Data Convergence Protocol (PDCP)/Radio Link Control (RLC)/Media Access Control (MAC) layer; the transmission and reception of data between the UE and the network).



Regarding Claim 36, LIANG discloses the information of the terminal device is configured for the terminal device by the access network device or a core network device, or the information of the terminal device is configured according to a protocol (page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).
Regarding Claim 37, LIANG discloses the processor is used for determining the paging type according to a resource used for receiving the first message(page 3, par (0042), line 1-5, receiving, by a UE a paging message (wherein UE is a terminal device a first message)) for determining a paging type, the paging message being transmitted from a base station, and the paging type including an access network paging initiated by an access network or a core network paging initiated by a core network).

41-54. (Cancelled)
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Cai et al. (US 20200092845, Mar. 19, 2020) teaches Paging Message Sending and Receiving Methods, Terminal, and System.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464